Opinión concurrente emitida por el
Juez Asociado Señor Mar-tín
con la cual concurren los Jueces Asociados Señores Díaz 'Cruz e Irizarry Yunqué.
San Juan, Puerto Rico, a 18 de febrero de 1975
Concurro con el resultado de la opinión emitida por el Tribunal en el día de hoy. La Ley Núm. 24 aprobada en Io de mayo de 1974 tiene como propósito, según reza su propio texto, el relevar al contribuyente del pago de intereses, pena-lidades y recargos acumulados sobre contribuciones adeuda-das que se pagaren en su totalidad en o antes del 30 junio de 1974. (1)
Según los informes rendidos por las Comisiones de Hacienda de la Cámara de Representantes(2) y del Senado,(3) la medida aludida iba dirigida a acelerar el pago de las contri-buciones adeudadas para conjurar la carencia de fondos que padecía el Estado, y constituiría además un estímulo para facilitar el cobro de las contribuciones adeudadas por aquellos contribuyentes que por ignorancia, falta de recursos o sim-plemente ausencia de conciencia social no las habían pagado a su debido tiempo. Se reconoce en dichos informes que la adición de penalidades, intereses y recargos a la contribución adeudada, en algunos casos, impedía a los contribuyentes el saldo de la misma.
El texto de la ley es sencillo, corto y claro y aparece trans-crito en la opinión del Tribunal. No debe haber duda de que el único fin que perseguía la ley era el de recaudar la mayor cantidad posible de contribuciones adeudadas antes del día 30 de junio de 1974 para allegar fondos que el Estado necesi-*396taba urgentemente. La Ley Núm. 24 específicamente autori-zaba al saldo de la totalidad de la contribución adeudada, y no la aplicación de la suma pagada a contribuciones cuya validez estuviese en cuestión. Para estas la ley ofrece dos remedios clásicos. Uno de dichos remedios para la impugnación de una contribución tasada lo es el acudir al Tribunal Superior dentro del término y bajo las condiciones que fija la ley. 4 L.P.R.A. see. 121 (a) (2); 13 L.P.R.A. see. 3272. Dentro del procedimiento de impugnación de la contribución tasada el contribuyente puede optar por pagar la parte de la contribu-ción con la cual estuviere conforme y litigar el resto, y prestar fianza por la parte impugnada; o en su defecto prestar fianza por la totalidad de la deuda impugnada, incluyendo intereses, recargos y penalidades El otro remedio que tiene el contribu-yente disponible lo es la vía de reintegro, para lo cual es nece-sario efectuar el pago de lo adeudado, incluyendo intereses, recargos y penalidades, y solicitar entonces el reintegro ad-ministrativamente antes de recurrir al Tribunal Superior dentro del término y en la forma que expresa la ley, 4 L.P.R.A. sec. 121(a) (2); 13 L.P.R.A. secs. 282(A) (6), 286-289.
El contribuyente en este caso escogió el primer remedio recurriendo al Tribunal Superior y afianzando el importe de la contribución tasada (surgida por imposición de deficiencia) más el montante de los intereses, recargos y penalidades El Tribunal Superior falló a su favor dejando sin efecto la defi-ciencia imputada. El Secretario de Hacienda acudió ante nos en revisión. Expedimos el auto para revisar. En el entretanto se aprobó la Ley Núm. 24 que ofrecía al contribuyente la oportunidad de pagar la contribución tasada sin tener que pagar los intereses, recargos y penalidades que en su caso montaban a una suma mayor que el importe de la contribu-ción propiamente. El contribuyente optó por acogerse a los beneficios de la Ley Núm. 24, por lo que quedó exonerado del pago de los intereses, recargos y penalidades. La intención del *397contribuyente al pagar la contribución fue la de asegurarse de que quedaba liberado del pago de intereses, recargos y penali-dades pero alega que le quedaba aún la oportunidad de soli-citar el reintegro de la contribución pagada si en última instancia vencía en el pleito pendiente ante nos, y eso lo plan-tea en moción informativa que presenta en esta etapa del procedimiento de revisión.
Se olvidaba el contribuyente que el impugnar la contribu-ción tasada en este pleito se había cerrado las puertas del remedio de reintegro. Normalmente, la utilización del reme-dio de litigar mediante afianzamiento excluye el de reintegro pues de permitirse el uso de ambos remedios alternativos se estaría tratando de relitigar la misma cuestión so pretexto de otra causa de acción. Aunque no se considera técnicamente como res judicata, la jurisprudencia en casos contributivos ha reconocido la doctrina de impedimento colateral por sentencia. Capó Sánchez v. Srio. de Hacienda, 90 D.P.R. 149 (1964). En este caso se produce la situación anómala en que el contribuyente paga bajo la Ley Núm. 24 y aplaza la solicitud de reintegro hasta la resultancia del pleito original en que im-pugna la contribución. O sea, su intención fue la de acogerse a los beneficios de la Ley Núm. 24, en adición al remedio ya utilizado de impugnar la contribución mediante afianzamiento, y reservarse además el derecho a un reintegro de lo pagado si venciere en el pleito ante nos.
Pero habiendo pagado la totalidad de la contribución im-pugnada, dentro del término que dispone la Ley Núm. 24, el Secretario de Hacienda se dio por pagado, lo que hizo el pleito académico. Pero según ha quedado explicado perdió el contri-buyente el derecho al reintegro y perdió además el derecho a continuar el pleito de impugnación ya que no quedaba nada que impugnar. El litigio llegó a su fin y su desestimación es de rigor.
El interpretar el estatuto en el sentido de autorizar el pago condicional de la totalidad de la contribución adeudada *398para continuar litigando la validez de la misma, daría al traste con el propósito fundamental de la ley de aunar fondos para el pago urgente de obligaciones gubernamentales. La letra de la ley, interpretada en la forma más racional y justa para darle sentido a su propósito, cierra las puertas a posibles litigios en impugnación de la cantidad pagada. Véanse 31 L.P.R.A. sec. 14; Atiles, Admor. v. Comisión Industrial, 77 D.P.R. 16, 20 (1954); Clínica Julia v. Sec. de Hacienda, 76 D.P.R. 509, 520 (1954).
El contribuyente parece creer que puede pagar la contri-bución bajo protesta o bajo condición. Pero, ni la Ley de Contribuciones sobre Ingresos de 1954, 13 L.P.R.A. see. 3001 et seq., ni las disposiciones sobre procedimientos judiciales en relación con contribuciones sobre ingresos, 4 L.P.R.A. see. 121(a) (2), 13 L.P.R.A. see. 261 et seq., conceden significa-ción especial al pago bajo protesta o condición. Por otro lado, cualquier contribución que haya sido pagada indebida-mente o en exceso o cobrada ilegalmente puede ser recobrada mediante solicitud de reintegro dentro del término y bajo las condiciones fijadas por ley. 4 L.P.R.A. sec. 121(a) (2); 13 L.P.R.A. secs. 282(A) (6), 286-289. Veamos cuál fue la naturaleza del pago efectuado bajo la Ley Núm. 24 por el contribuyente en este caso y sus implicaciones a la luz de las disposiciones sobre reintegro, y el efecto que dicho pago pueda tener sobre el pleito de impugnación de deficiencia que es objeto de este recurso. La cantidad pagada bajo la Ley Núm. 24 no sería recobrable eventualmente por vía de reinte-gro por las razones que pasamos a mencionar. No se trata de pago indebido pues fue hecho con la intención expresa de acogerse a los beneficios que ofrecía la Ley Núm. 24. No fue un pago en exceso pues precisamente el contribuyente se economizaba los intereses, recargos y penalidades, que resulta-ban ser aún mayores en cuantía que la propia contribución. Tampoco constituyó un cobro ilegal pues el contribuyente no estaba obligado por ley a hacer el pago bajo la Ley Núm. 24, *399sino por el contrario constituyó un pago voluntario en ánimo de beneficiarse de sus disposiciones. Los beneficios que otorga la Ley Núm. 24 constituyen una gracia legislativa que ha de interpretarse restrictivamente, por lo que su significado no debe extenderse más allá de los propios términos del estatuto. Industria Lechera v. Srio. de Hacienda, 95 D.P.R. 839 (1968); Esso Standard Oil v. A.P.P.R., 95 D.P.R. 772 (1968); Cámara de Comercio v. Tribl. de Contribuciones, 67 D.P.R. 427 (1947); Asociación de Maestros v. Sancho Bonet, Tes., 54 D.P.R. 536 (1939).
Fortalece aún más la interpretación que hago de la Ley Núm. 24 la disposición reglamentaria incorporada por el Secretario de Hacienda en el Reglamento para la ejecución de dicha Ley al efecto de que: “El contribuyente que se acogiere a los beneficios de esta Ley acepta como final el pago que hiciere.”(4) Es evidente que ello significa que los remedios sobre impugnación de la contribución así pagada no están dis-ponibles.
El contribuyente en este caso alega que unas expresiones hechas por dos legisladores en el hemiciclo de la Cámara de Representantes mientras se discutía el proyecto que luego se convirtió en la Ley Núm. 24 le permiten continuar su litigio impugnando la deficiencia objeto del presente recurso; y de resultar vencedor le correspondería un reintegro de la suma pagada bajo la ley en cuestión. No estoy de acuerdo. La opinión del tribunal dice correctamente que las expresiones de un legislador (en este caso dos) no son suficientemente re-presentativas de la intención colectiva de la Cámara de Repre-*400sentantes. En el Senado no surgen expresiones algunas en el hemiciclo durante la discusión del proyecto. Más aún, un exa-men de las manifestaciones de los legisladores aludidos revelan que las mismas son confusas y a la vez contradictorias, y por momentos tienden a sostener la posición del contribuyente y otras veces la del Estado. No pueden pues utilizarse para sos-tener ningún punto de vista.
—O—

 Los casos en que hubiera fraude envuelto no estaban cubiertos por la referida Ley.


 Informe Comisión de Hacienda de la Cámara, 7a Asamblea Legislativa, 2a Sesión Ordinaria, 10 de abril de 1974.


 Informe Comisión de Hacienda del Senado, id., 22 de abril de 1974.


 “Reglamento: Para la Ejecución de la Ley Núm. 24, aprobada en 1° de mayo de 1974, titulada: ‘Ley para conceder a todo contribuyente que en o antes del 30 de junio de 1974 pague en su totalidad ciertas clases de contribuciones por él adeudadas al Estado Libre Asociado de Puerto Rico a la fecha de vigencia de la ley, un alivio contributivo mediante el relevo de ciertos intereses, penalidades y recargos acumulados o que se acumulen sobre tales contribuciones hasta el 30 de junio de 1974.’ ”, promulgado por el Secretario de Hacienda en 10 de mayo de 1974, Art. 6.